17-13633-mkv           Doc 345       Filed 06/18/19      Entered 06/18/19 12:36:10     Main Document
                                                       Pg 1 of 2


 ROSEN & ASSOCIATES, P.C.
 Counsel to the Debtor and Debtor
  in Possession
 747 Third Avenue
 New York, NY 10017-2803
 (212) 223-1100
 Sanford P. Rosen
 Paris Gyparakis

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:

     ROBERT FRANCIS XAVIER SILLERMAN,                               Chapter 11
     aka Robert F.X. Sillerman,
     aka Robert F. Sillerman,                                       Case No. 17-13633 (MKV)
     aka Robert X. Sillerman,

                                        Debtor.


                      NOTICE OF ADJOURNMENT OF HEARING ON
         DEBTOR’S MOTION FOR AN ORDER (I) APPROVING THE DISCLOSURE
           STATEMENT RELATING TO THE DEBTOR’S CHAPTER 11 PLAN OF
         REORGANIZATION, (II) SCHEDULING A HEARING ON CONFIRMATION,
         AND (III) ESTABLISHING NOTICE AND OBJECTION PROCEDURES FOR
                 CONFIRMATION OF THE PLAN OF REORGANIZATION

              PLEASE TAKE NOTICE that the hearing on the motion of Robert F.X. Sillerman, aka

 Robert F. Sillerman, aka Robert X. Sillerman, improperly named in the involuntary petition

 commencing this case as Robert Francis Xavier Sillerman,1 the above-captioned debtor and debtor

 in possession (the “Debtor”), for an order (i) approving the disclosure statement relating to the

 Debtor’s chapter 11 plan of reorganization, (ii) scheduling a hearing on confirmation, and (iii)

 establishing notice and objection procedures for confirmation of the plan of reorganization [Doc.




 1
     Mr. Sillerman has never been known as Robert Francis Xavier Sillerman.
17-13633-mkv     Doc 345     Filed 06/18/19     Entered 06/18/19 12:36:10         Main Document
                                              Pg 2 of 2


 No. 175], scheduled for June 19, 2019, at 10:00 a.m. has been adjourned to August 7, 2019 at

 10:00 a.m. (prevailing Eastern Time) before the Honorable Mary Kay Vyskocil, United States

 Bankruptcy Judge, United States Bankruptcy Court for the Southern District New York, Alexander

 Hamilton United States Custom House, One Bowling Green, New York, NY 10004, Courtroom

 501.

 Dated: New York, New York
        June 18, 2019


                                                    ROSEN & ASSOCIATES, P.C.
                                                    Counsel to the Debtor and Debtor
                                                      in Possession

                                                    By:
                                                          Paris Gyparakis, Esq.
                                                    747 Third Avenue
                                                    New York, NY 10017-2803
                                                    (212) 223-1100




                                                2
